UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1906


RONNIE CLARKE,

                 Plaintiff - Appellant,

          v.

PETERSBURG CITY PUBLIC SCHOOLS,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00333-REP)


Submitted:   November 19, 2013              Decided: November 21, 2013


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se.     Zachary D. Cohen, THOMPSON
MCMULLAN PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie     Clarke   appeals      the   district   court’s     order

denying his motion to proceed in forma pauperis.                Clarke filed

the   motion   along    with    a    complaint     alleging   that   Defendant

retaliated against him in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e–17

(West 2003 & Supp. 2013).           Clarke has also moved to proceed in

forma pauperis on appeal.           We have reviewed the record and find

no reversible error.       Accordingly, although we grant Clarke’s in

forma    pauperis    application,      we    affirm   the   district    court’s

order.    Clarke v. Petersburg City Pub. Schs., No. 3:13-cv-00333-

REP (E.D. Va. June 20, 2013).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                        2